Order reversed, on the facts, without costs, and verdict reinstated. Memorandum: The jury verdict was not against the weight of the evidence. The testimony established that the driver of the truck collided with the intestate’s car because of a defect which prevented him from turning the steering wheel to the right. Moreover, since the steering defect had not manifested itself before, the jury could find that there was no negligence by the owner of the truck in failing to discover any defect prior to the accident. The sharply conflicting expert testimony offered by both sides presented purely factual questions which the jury resolved against plaintiff, and we cannot say that these findings could not be reached on any fair interpretation of the evidence. We have examined plaintiff’s remaining contentions regarding the charge and find they do not warrant a new trial. All concur, except Callahan, J., who dissents and votes to affirm the order, in the following memorandum.